Case 8:18-cr-00460-WFJ-AEP Document 78 Filed 03/19/19 Page 1 of 2 PageID 253




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

  UNITED STATES OF AMERICA

  v.                                         Case No. 8:18-CR-460-T-02AEP

  JOSEPH DAVID CALTAGIRONE
  ____________________________________ /

                             NOTICE OF FILING

        COMES NOW, the Defendant, JOSEPH DAVID CALTAGIRONE, hereby

  files the attached letter in support of his upcoming Sentencing scheduled for

  March 21, 2019.

        DATED this19th day of March, 2019.

                                             Respectfully submitted,

                                             DONNA LEE ELM
                                             FEDERAL DEFENDER

                                             /s/ Tamara E. Theiss
                                             Tamara E. Theiss
                                             Assistant Federal Defender
                                             Georgia Bar No. 703979
                                             400 North Tampa Street
                                             Suite 2700
                                             Tampa, Florida 33602
                                             Telephone: (813) 228-2715
                                             Facsimile: (813) 228-2562
                                             Email: Tamara_Theiss@fd.org


                                       1
Case 8:18-cr-00460-WFJ-AEP Document 78 Filed 03/19/19 Page 2 of 2 PageID 254




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of March, 2019, the foregoing

  was filed with the Clerk of the Court using the CM/ECF system, which will send

  a copy of the electronic filing to:

        Francis Murray, Assistant United States Attorney

                                             /s/ Tamara E. Theiss
                                             Tamara E. Theiss
                                             Assistant Federal Defender




                                        2
